          Case 1:10-cr-00905-LTS Document 2369 Filed 03/02/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 10-CR-905-LTS

OSCAR RODRIGUEZ,

                 Defendant.

-------------------------------------------------------x


                                            MEMORANDUM ORDER

                 The Court has received and reviewed Mr. Rodriguez’s Motion for Compassionate

Release pursuant to 18 U.S.C. section 3582 (Docket Entry No. 2356) and the parties’ subsequent

briefing (Docket Entry Nos. 2361 and 2368). Mr. Rodriguez seeks an unspecified reduction of

his sentence.

                 Mr. Rodriguez makes his application for compassionate release pursuant to 18

U.S.C. section 3582(c)(1)(A), which provides, in relevant part, that:

                 the court . . . upon motion of the defendant after the defendant has
                 fully exhausted all administrative rights to appeal a failure of the
                 Bureau of Prisons to bring a motion on the defendant’s behalf or
                 the lapse of 30 days from the receipt of such a request by the
                 warden of the defendant’s facility, whichever is earlier, may
                 reduce the term of imprisonment . . . after considering the factors
                 set forth in section 3553(a) to the extent that they are applicable, if
                 it finds that . . . extraordinary and compelling reasons warrant such
                 a reduction . . .

18 U.S.C.A. § 3582(c)(1)(A) (Westlaw through Pub. L. 116-179). 1 The Court therefore

considers “the factors set forth in section 3553(a) to the extent that they are applicable,” and then



1
        Mr. Rodriguez has exhausted his administrative remedies. On September 8, 2020, the
        warden at FCI Fort Dix denied Mr. Rodriguez’s request for compassionate release.


ORODRIGUEZ - COMP RLS MEMORD.DOCX                          VERSION MARCH 2, 2021                    1
          Case 1:10-cr-00905-LTS Document 2369 Filed 03/02/21 Page 2 of 5




considers, in light of those factors, whether the defendant’s proffered “extraordinary and

compelling reasons” for a sentence reduction warrant such a reduction. The Court may consider

“the full slate of extraordinary and compelling reasons that an imprisoned person might bring

before [it] in motions for compassionate release” in determining whether those reasons warrant a

sentence reduction. United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020). “The defendant

has the burden to show he is entitled to a sentence reduction” under section 3582(c)(1)(A).

United States v. Ebbers, 432 F. Supp. 3d 421, 426 (S.D.N.Y. 2020).

                Section 3553(a) directs that the Court

                shall consider . . . the nature and circumstances of the offense and
                the history and characteristics of the defendant; . . . the need for the
                sentence imposed . . . to reflect the seriousness of the offense,
                promote respect for the law, and to provide just punishment for the
                offense; . . . to afford adequate deterrence to criminal conduct; . . .
                to protect the public from further crimes of the defendant; . . . to
                provide the defendant with needed educational and vocational
                training, medical care, or other correctional treatment in the most
                effective manner; . . . the kinds of sentences available; . . . [and]
                the need to avoid unwarranted disparities among defendants with
                similar records who have been found guilty of similar conduct. . . .
18 U.S.C.A. § 3553(a) (Westlaw through Pub. L. 116-163). As reflected in the transcript, the

sentencing Court considered these factors at Mr. Rodriguez’s sentencing hearing on Nov. 3,

2014. (Docket Entry No. 1659, (“Sent. Tr.”).) Several of these factors remain unchanged. The

nature and circumstances of his offense remain very serious, as Mr. Rodriguez participated in a

racketeering and marijuana distribution conspiracy as a part of the violent Rodriguez criminal

enterprise. (Id., at 12.) Mr. Rodriguez’s significant criminal record, including the offense which

served as the basis for the prior felony information, also necessarily remains unchanged. (Id., at

14:5.)


         (Docket Entry No. 2361, Exh. 6.) Accordingly, 30 days have lapsed since receipt by the
         Warden of Mr. Rodriguez’s request for compassionate release.


ORODRIGUEZ - COMP RLS MEMORD.DOCX                   VERSION MARCH 2, 2021                            2
         Case 1:10-cr-00905-LTS Document 2369 Filed 03/02/21 Page 3 of 5




                In support of his argument that the section 3553(a) factors now present an

extraordinary and compelling reason warranting a sentence reduction, Mr. Rodriguez argues that

two circumstances have changed since he was sentenced: (1) the risk of infection and serious

complications posed by the COVID-19 virus, (2) the disparity between the sentence he received

and the sentence he would have received if he were sentenced pursuant to the First Step Act of

2018.

                First, Mr. Rodriguez argues that the risk of infection and serious complications

from the COVID-19 virus constitutes an extraordinary and compelling reason for a reduction of

his sentence. (Docket Entry No. 2356, at 19; Docket Entry No. 2368, at 3-8.) Indeed, Mr.

Rodriguez proffers that he contracted the virus in December 2020. (Docket Entry No. 2368, at

3.) Because of his positive test and the prevalence of the virus within his facility, Mr. Rodriguez

further argues that FCI Fort Dix has not, and cannot, mitigate the risks posed by COVID-19.

(Docket Entry No. 2368, at 3.) However, as Mr. Rodriguez conceded in his letter to the Warden,

he does not have any underlying medical condition that places him at an increased risk of serious

complications from COVID-19 as compared to any other inmate at FCI Fort Dix (Docket Entry No.

2361, Exh. 6, at 4), and he does not argue that his health has declined after contracting the virus in a

way that is extraordinary or compelling. In fact, he does not describe his condition at all, instead

speculating that any future development of symptoms or a future infection may be worse. (Docket

Entry No. 2368, at 5-6.) The risks posed by COVID-19 do not differentiate Mr. Rodriguez from

other inmates. Because Mr. Rodriguez does not have any underlying health conditions, the risk of

serious complications posed by COVID-19 does not, standing alone, present an extraordinary and

compelling reason for a sentence reduction.

                Second, Mr. Rodriguez argues, citing remarks by the sentencing judge, that if he

were now sentenced under the First Step Act, Pub. L. 115-351 (2018), he would receive a lower


ORODRIGUEZ - COMP RLS MEMORD.DOCX                   VERSION MARCH 2, 2021                                  3
        Case 1:10-cr-00905-LTS Document 2369 Filed 03/02/21 Page 4 of 5




sentence than the 240-month custodial sentence imposed by Judge Walter because of that Act’s

amendment of the statutes under which he was sentenced. (See generally Docket Entry Nos.

2356, 2368.) However, in passing the First Step Act, Congress explicitly made only some of its

provisions retroactive; as Mr. Rodriguez concedes (Docket Entry No. 2356, at 10), Congress did

not make retroactive the portions of the First Step Act that amended the statutes under which he

was sentenced. Accordingly, the disparity between Mr. Rodriguez’s actual sentence and the

sentence he might have received if the First Step Act had been in effect is a disparity Congress

intentionally declined to address. While this fact does not bar to the Court’s consideration of the

disparity per se, see, e.g., U.S. v. Urkevich, No. 03-CR-37 (LSC), 2019 WL 6037391 (D. Neb.

Nov. 14, 2019) (granting compassionate release to a defendant convicted under 18 U.S.C. §

924(c), which was amended by the First Step Act, because it would be unjust to require him to

serve 40 years longer than Congress now deems warranted), the fact that the resulting disparity

was considered acceptable to Congress militates against finding that it constitutes an

extraordinary and compelling reason for a reduction, particularly because the same disparity

exists for every defendant sentenced under that provision.

               The Court has also considered the statutory factors set forth in 18 U.S.C. section

3553(a) and finds that the sentence imposed remains sufficient but not greater than necessary to

accomplish the purposes of sentencing. The extremely serious nature of Mr. Rodriguez’s offense

and his criminal history remain unchanged, and still warrant a significant custodial sentence.

The resultant need to effect deterrence and just punishment, protect the public, and promote

respect for the law remains in full force. Mr. Rodriguez’s motion for compassionate release is

therefore denied.




ORODRIGUEZ - COMP RLS MEMORD.DOCX                VERSION MARCH 2, 2021                              4
        Case 1:10-cr-00905-LTS Document 2369 Filed 03/02/21 Page 5 of 5




             This order resolves Docket Entry Number 2356.

      SO ORDERED.


Dated: New York, New York
       March 2, 2021
                                                       ___/s/ Laura Taylor Swain__
                                                       LAURA TAYLOR SWAIN
                                                       United States District Judge




ORODRIGUEZ - COMP RLS MEMORD.DOCX           VERSION MARCH 2, 2021                     5
